Case 2:18-cv-02130-RGK-PJW Document 30 Filed 03/04/19 Page 1 of 2 Page ID #:193



  1
      D. SCOTT CHANG #146403
  2   schang@housingrightscenter.org
      AZADEH HOSSEINIAN #306141
  3
      ahosseinian@housingrightscenter.org
  4   HOUSING RIGHTS CENTER
      3255 Wilshire Boulevard, Suite 1150
  5
      Los Angeles, CA 90010
  6   Tel.: (213) 387-8400 x1116
      Fax: (213) 381-8555
  7

  8 Attorneys for Plaintiffs
    BLANCA MOLINA, and B.M. and K.M.,
  9
    by an through their guardian ad litem
 10 BENITO MOLINA

 11
                        IN THE UNITED STATES DISTRICT COURT
 12
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 13

 14                                                 )
    BLANCA MOLINA, an individual,
                                                    )   Case No.: 2:18-cv-02130-RGK(PJWx)
 15 and B.M. and K.M., by and through
    their guardian ad litem BENITO                  )
 16 MOLINA,                                         )   PETITION FOR TERMINATION
 17                Plaintiffs,                      )   OF GUARDIAN AD LITEM
                                                    )   STATUS
 18         vs.                                     )
 19   MEHRIVAR MEKNUNI, an                          )
      individual,                                   )
 20                                                 )
                   Defendant.
 21
                                                    )

 22         Through this petition, Plaintiffs request that Benito Molina Sr.’s status as
 23   guardian ad litem for Plaintiff Benito Molina Jr. (formerly referred to as “B.M.”) be
 24   terminated because Benito Molina Jr. has turned age 18.
 25         Benito Molina Sr. is the natural father of Benito Molina Jr. (Benito Molina Sr.
 26   Decl. (“Molina Sr. Decl.”) ¶ 2.) On March 14, 2018, Plaintiffs, including Benito
 27   Molina Jr., commenced this action against Defendant Mehrivar Meknuni. (Id. ¶ 3.)
 28   At the time of commencement of this action, Benito Molina Jr. was a minor. (Id. ¶ 4.)
                                                        PETITION FOR TERMINATION OF GUARDIAN AD LITEM
                                            - 1 -       STATUS
Case 2:18-cv-02130-RGK-PJW Document 30 Filed 03/04/19 Page 2 of 2 Page ID #:194



  1   On March 22, 2018, Petitioner Benito Molina Sr. was appointed guardian ad litem of
  2   Benito Molina Jr. by this Court. (Id. ¶ 5.) On October 13, 2018, Benito Molina Jr.
  3   turned 18 years old. (Id. ¶ 6.) Now that Benito Molina Jr. has reached the age of
  4   majority, he is competent and fully able to represent this own interests and therefore
  5   no longer requires a guardian ad litem. (Id. ¶¶ 7-8, Benito Molina Jr. Decl. ¶ 4.)
  6         Rule 17(c)(2) provides that “[a] minor or an incompetent person who does not
  7   have a duly appointed representative may sue by a next friend or by a guardian ad
  8   litem.” Fed. R. Civ. P. 17(c)(2). In this case, Benito Molina Jr. is no longer a minor
  9   and is fully competent to represent himself in this action.
 10         Plaintiffs therefore requests that this Court issue an Order terminating Benito
 11   Molina Sr. as guardian ad litem status for Benito Molina Jr.
 12         Dated: March 4, 2019.
 13                                                 Respectully submitted,
 14                                                 HOUSING RIGHTS CENTER
 15

 16

 17
                                                                         ________________
 18                                                         Azadeh Hosseinian
                                                           Attorneys for Plaintiffs
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    PETITION FOR TERMINATION OF GUARDIAN AD LITEM
                                                    STATUS
                                           - 2 -
